Title: From George Washington to William Stephens Smith, 3 March 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Dear Sir,
                            Newburgh 3d March 83
                        
                        I have been favoured with your private letter of the 24th Ulto & thank you for the information
                            contained in it.
                        It is much to be regretted that while I am using every means in my power to comply with the orders of
                            Congress (founded in my opinion on our true interest & policy) that there should be such a counteraction as we
                            daily experience from individuals. But more lamentable is our situation, when it appears that States, or the
                            Administration of them, are leaping over those bounds which ought to be a sacred barrier between us and the Enemy;
                            & without which, all opposition to their measures must soon cease—or dwindle into something very farcical.
                        That the intercourse with New York by way of the Sound, is, in a manner unrestrained, I have little doubt
                            of—and that the very Boats which are Armed & Commissioned for the purpose of cutting of this communication are
                            employed in facilitating the Trade, I have a recent proof of in One which was caught in the fact, by the vigilance of Majr
                            Talmadge, with E. Goods on board.
                        We have only to persevere & with the means we possess, give all the checks to it in our power. Every
                            Officer who exerts himself in this business shall meet every support I can give—and will undoubtedly merit the approbation
                            of Congress.
                        With respect to the other matters contained in your Letter, I have to entreat that you will keep an
                            attentive eye towards them—that you may be able, if it should become needful, to give me as good information as the nature
                            of the case will admit—Let the motives to these enquiries, be hid from those about you, & confined to your own
                            breast. I have reasons for giving you this caution which cannot be entrusted to Paper. I am Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    